Citation Nr: 0610381	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-01 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for right hip disorder.

2.  Entitlement to service connection for right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to November 1985 and from January 2002 to July 
2002, and had National Guard service in the interim.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO). 

In a statement attached to his December 2003 Form 9, the 
veteran contends that his 10 percent rating for his back 
disability should be increased to 30 percent.  (Since the 
document was not received within a year from the November 
2002 rating decision it is not a timely notice of 
disagreement, and thus not subject to remand for a statement 
of the case (SOC).  It does appear to be a claim for an 
increased rating for the back disability, and is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  A chronic hip disorder was not manifested in service, and 
it is not shown that the veteran now has such disorder.

2.  A leg disorder was not manifested in service, and it is 
not shown that the veteran now has such disorder.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a right leg disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in August 2002 (prior to the RO's initial 
adjudication of the instant claim) explained what the 
evidence must show to substantiate the claim, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The November 2002 rating decision and a 
November 2003 SOC explained what the evidence showed and why 
the claim was denied, and provided the text of applicable 
regulations, including those pertaining to the VCAA (and 
specifically that the veteran should be advised to submit any 
evidence in his possession pertaining to the claim).  
Although complete notice was not provided prior to the 
initial adjudication of the claim, the veteran has had full 
opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given.  He is not prejudiced by any notice timing defect.  As 
the decision below denies service connection for a right leg 
and hip condition, whether or not the veteran received notice 
regarding the evaluation of such disability or the effective 
date of an award is a moot point.  He is not prejudiced by 
lack of such notice.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  Finally, 
neither the veteran nor his representative alleges that 
notice in this case was less than adequate or that the 
veteran is prejudiced by virtue of a notice deficiency.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, and to the extent possible, records 
of private pertinent treatment.  He has not identified any 
pertinent records that remain outstanding.  The RO arranged 
for an examination.  The veteran's representative seeks 
another medical opinion to determine if the veteran's 
radiating pain is secondary to his service connected low back 
disability.  However, it is neither specifically alleged nor 
apparent that the November 2002 examination (which VA 
arranged) which found no right hip or leg disability was 
deficient.  In the absence of a showing of current 
disability, an examination to determine the etiology of such 
disability would be pointless.  VA's duty to assist is met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II.	Factual Background

The veteran's service medical records from first period of 
active service contain no mention of complaints, findings 
pertaining to a right hip or leg disability.  He waived a 
service separation examination, indicating he was in good 
health.

In June 2002 [during his second period of active duty 
service], the veteran reported to sick call for complaints of 
back and hip pain with sharp pain radiating into the right 
groin.  He indicated that he injured his back and hip after 
lifting an ice chest.  The assessment was a pulled groin 
muscle.  He was treated with medications and ice.  No follow 
up treatment for right hip or leg disability in service is 
reported.

A postservice (September 2002) progress note from a private 
treatment provider reveals the veteran was seen for 
complaints of right hip/back pain attributed to an injury in 
service.  The impression was low back pain; a hip disability 
was not diagnosed. 

On October 2002 examination on behalf of VA, the veteran 
related that he had low back and right hip pain in service.  
He described the pain as sharp and radiating to the hip and 
groin.  The pain had radiated to the thigh in the past, but 
never went below that point.  X-rays of the right hip and leg 
were normal.  The examiner found that there was no pathology 
to support a diagnosis for either a right hip or right leg 
disability, and noted that the veteran indicated the pain was 
radiating pain from the low back.

A November 2002 rating decision granted service connection 
for the veteran's low back disability.

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

The veteran seeks service connection for right hip and leg 
disability, and his representative argues that such 
disability is secondary to his service connected low back 
disability.  

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the 
veteran/claimant actually has the disability for which 
service connection is sought.  In the absence of proof of a 
present disability, there is no valid claim [of service 
connection].  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   Here, there is no competent evidence that the 
veteran has a disability entity of either the right hip or 
the right leg.  While his complaints during his second period 
of service included hip and groin pain, neither a chronic hip 
disorder nor a chronic groin disorder was diagnosed.  And 
while the September 2002 private provider record notes hip 
pain in addition to back pain, the assessment did not include 
a hip disability.  Significantly, VA arranged for the veteran 
to be examined, in part to determine whether he had right hip 
or leg disability related to service.  The examiner indicated 
there was no evidence of any pathology to support a diagnosis 
of either a hip or a leg disability.  There is no competent 
(medical) evidence to the contrary.  The veteran's own 
assertions that he has right hip/leg disability are not 
competent evidence.  As a layperson, he lacks the competence 
to establish a medical diagnosis by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As to 
the allegation that the veteran has right hip or leg 
disability secondary to his back disability, without any 
competent evidence showing current hip or leg disability, 
there is no basis for addressing the etiology of such 
disability.

Finally, inasmuch as the veteran served in Southwest Asia 
during the Persian Gulf Era (although such service is not 
specifically verified, it is established by records showing 
his presence in Saudi Arabia during his second period of 
active duty), there arises a question of the applicability of 
the Persian Gulf service presumptions of 38 U.S.C.A. §§ 1117, 
1118.  The Board finds that where, as here, all the competent 
evidence shows no hip or leg disability, there is no basis 
for considering whether such disability is due to undiagnosed 
illness (and that the Persian Gulf undiagnosed illness 
presumptions do not apply.  Significantly it is not contended 
that the veteran has an undiagnosed illness due to Persian 
Gulf service.  Rather, it is contended that right hip or leg 
disability either resulted from an injury in service or is 
secondary to a back disability.  

The threshold requirement necessary to substantiate the 
veteran's claim seeking service connection for right hip and 
leg disability, competent (medical) evidence that he has 
disability, is not met.  A preponderance of the evidence is 
against the veteran's claim.  Hence, it must be denied.     

ORDER

Service connection for a right hip disorder is denied.

Service connection for a right leg disorder is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


